DETAILED ACTION
The Amendment filed on December 16th, 2021 has been entered and made of record.
Authorization for this Examiner’s Amendment was given in a telephone interview with Applicant’s representative, Mr. Jonathan B. Thielbar on January 13th, 2021. During the telephone conference, Mr. Thielbar has agreed and authorized the Examiner to amend claims 1, 10 & 16.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Examiner’s Amendment
An Examiner’s Amendment to the record appears below. Should the changes and/or additions be unacceptable to the Applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Claims
Replacing claims 1, 10 & 16 as following:
Claim 1: (Currently Amended) A processor-implemented method for improving computer identification, the method comprising:
transmitting, from a testing server via a digital communication network, a browser fingerprinting test to one or more computing devices, the browser fingerprinting test being 
executing, by each of the one or more computing devices, the browser fingerprinting test using a web browser;
creating, by each of the one or more computing devices, a hash code representing results of the browser fingerprinting test;
storing, by each of the one or more computing devices, test data associated with the browser fingerprinting test including the hash code and an elapsed processing time;
transmitting, from each of the one or more computing devices via the digital communication network, the test data to the testing server;
receiving, by the testing server and via the digital communication network, the test data from each of the one or more computing devices;
determining, by the testing server via one or more processors, an average elapsed processing time based on a sum of the elapsed processing times for each computing device and the total number of tested computing devices; and
determining, via the one or more processors, a uniqueness level for the browser fingerprinting test by comparing the hash codes for each computing device with one another, wherein the uniqueness level provides an indication of how effective the browser fingerprinting test is at identifying each computer of the one or more computing devices.

Claim 10: (Currently Amended) A system for improving computer identification, the system comprising:

a testing server including a memory and one or more processors wherein the memory contains processor-executable instructions to:
transmit a browser fingerprinting test to each of the one or more computing devices, the browser fingerprinting test being computer readable instructions configured to execute via a web browser of each of the one or more computing devices;
receive test data from the one more computing devices, the test data for each of the one or more computing devices including at least an elapsed processing time and a hash code;
determine an average elapsed processing time based on the sum of the elapsed processing times for each computing device and the total number of tested computing devices; and
determine a uniqueness level for the browser fingerprinting test by comparing the hash codes for each computing device with one another, wherein the uniqueness level provides an indication of how effective the browser fingerprinting test is at identifying each computer of the one or more computing devices; and
wherein each of the one or more computing devices includes a memory and one or more processors wherein the memory contains processor-executable instructions to:
execute the browser fingerprinting test using a web browser;
create a hash code representing results of the browser fingerprinting test;

transmit the test data to the testing server[[;]].

Claim 16: (Currently Amended) A processor-implemented method for improving computer identification, the method comprising:
transmitting, from a testing server via a digital communication network, a first browser fingerprinting test to one or more computing devices, the first browser fingerprinting test being computer readable instructions configured to execute via a web browser of each of the one or more computing devices;
executing, by each of the one or more computing devices, the first browser fingerprinting test using a web browser;
creating, by each of the one or more computing devices, a first hash code representing results of the first browser fingerprinting test;
storing, by each of the one or more computing devices, first test data associated with the first browser fingerprinting test including the first hash code and a first elapsed processing time;
transmitting, from each of the one or more computing devices via the digital communication network, the first test data to the testing server;
receiving, via the digital communication network, the first test data for the first browser fingerprinting test from the one or more computing devices;
based on the first elapsed processing time for each computing device in the first test data, determining, by the testing server via one or more processors, a first average elapsed processing time for the first browser fingerprinting test;
based on the first hash code for each computing device in the first test data, determining, via the one or more processors, a first uniqueness level by comparing the hash codes for each computing device in the first test data with one another, wherein the first uniqueness level provides an indication of how effective the first browser fingerprinting test is at identifying each computer of the one or more computing devices;
comparing, via the one or more processors, the first average elapsed processing time to a threshold elapsed processing time value and the first uniqueness level to a threshold uniqueness level value; and
transmitting, from the testing server via the digital communications network, a second browser fingerprinting test to the one or more computing devices when at least one of the first uniqueness level is determined to be lower than the threshold uniqueness level value or the first average elapsed processing time is determined to be greater than the threshold elapsed processing time value.

Examiner’s Statement of reason for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The present invention is directed computer-implemented methods and a system and  for improving computer identification. The closest prior arts, as previously recited, Gleim (U.S. Pub. Number 2017/0308741) and Chen (U.S. Pub. Number 2015/0067472) are also generally direct to various aspects for continuously authenticating a user identity during an online session and providing online functionality and web browser fingerprinting. However, none of Gleim and Chen teaches or suggests, alone or in combination, the particular combinations of steps or elements as recited in the independent claims 1, 10 and 16. For example, none of the cited prior arts teaches or suggests the elements of “transmitting, from a testing server via a digital communication network, a browser fingerprinting test to one or more computing devices, the browser fingerprinting test being computer readable instructions configured to execute via a web browser of each of the one or more computing devices; executing, by each of the one or more computing devices, the browser fingerprinting test using a web browser; creating, by each of the one or more computing devices, a hash code representing results of the browser fingerprinting test; storing, by each of the one or more computing devices, test data associated with the browser fingerprinting test including the hash code and an elapsed processing time; transmitting, from each of the one or more computing devices via the digital communication network, the test data to the testing server; receiving, by the testing server and via the digital communication network, the test data from each of the one or more computing devices; determining, by the testing server via one or more processors, an average elapsed processing time based on a sum of the elapsed processing times for each computing device and the total number of tested computing devices; and determining, via the one or more processors, a uniqueness level for the browser fingerprinting test by comparing the hash codes for each computing device with one another, wherein the uniqueness level provides an indication of how effective the browser fingerprinting test is at identifying each computer of the one or more computing devices.” Therefore, the claims are allowable over the cited prior arts.
Claims 2-9, 11-15 & 17-20 are allowed because of their dependence from independent claims 1, 10 & 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
           
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHOI V LE whose telephone number is (571)270-5087.  The examiner can normally be reached on 9:00 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shewaye Gelagay can be reached on 571-272-4219.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/KHOI V LE/
Primary Examiner, Art Unit 2436